

115 HR 4945 IH: Rural Health Liaison Act of 2018
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4945IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mrs. Bustos (for herself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to establish a Rural Health
			 Liaison.
	
 1.Short titleThis Act may be cited as the Rural Health Liaison Act of 2018. 2.Rural Health LiaisonSubtitle C of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following new section:
			
				236.Rural Health Liaison
 (a)AuthorizationThe Secretary shall establish in the Department the position of Rural Health Liaison. (b)DutiesThe Rural Health Liaison shall—
 (1)in consultation with the Department of Health and Human Services, coordinate the role of the Department with respect to rural health;
 (2)integrate across the Department the strategic planning and activities related to rural health; (3)improve communication related to rural health within the Department and between Federal agencies;
 (4)advocate on behalf of the health care and relevant infrastructure needs in rural areas; (5)provide to stakeholders, potential grant applicants, Federal agencies, State agencies, Indian Tribes, private organizations, and academic institutions, relevant data and information, including the eligibility requirements for, and availability and outcomes of, Department programs applicable to the advancement of rural health;
 (6)maintain communication with public health, medical, occupational safety, and telecommunication associations, research entities, and other stakeholders in order to ensure the Department is aware of current and upcoming issues related to rural health;
 (7)consult on programs, pilot projects, research, training and other affairs related to rural health at the Department and other Federal agencies;
 (8)provide expertise on rural health to support the activities of the Secretary as Chair of the Interagency Task Force on Agriculture and Rural Prosperity; and
 (9)provide technical assistance and guidance with respect to activities related to rural health to the outreach, extension, and county offices of the Department..
		